FILE COPY




                            IN THE SUPREME COURT OF TEXAS




NO. 13-0095                                      F8-E0 IN COURT OF APPEALS
                                                   §j 2th Court of Appeais District
                                                                                    )Vood County,
 IN THE INTEREST OF L.K. AND                       § r
 D.K.                                              §                                   12th District.
                                                   §
                                                   §
                                                           rYLfcM
                                                    CATHY S. LUS
                                                                                         April 5, 2013


        Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denieddenied.




                                       •••*•••*••



        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.

        The Court, noting that petitioner has filed an affidavit attesting to the inability to pay costs
 herein expended, hereby waives payment of costs.

        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 15th day of May, 2013.

                                                                                              .At.m.   ->




                                                       Blake A. Hawthorne, Clerk

                                                       By Kathy Sandoval, Deputy Clerk